Citation Nr: 0720451
Decision Date: 07/10/07	Archive Date: 09/11/07

DOCKET NO. 04-03 051                        DATE JUL 10 2007


On appeal from the Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines

THE ISSUES

1. Entitlement to service connection for the cause of the veteran's death.

2. Entitlement to accrued benefits.

3. Entitlement to nonservice-connected death pension benefits.

REPRESENTATION

Appellant represented by: Disabled American Veterans



ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The veteran was beleaguered from December 1941 to May 1942, was missing in May 1942, was a Prisoner of War (POW) from May 1942 to January 1943 and had Regular Philippine Army Service from August 1945 to February 1946. The appellant is his widow.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The status of the appellant's claim for burial benefits is unclear and the Board hereby refers this matter to the RO for appropriate action.

The appellant's appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (2006).

The issue of entitlement to accrued benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AM C), in Washington, DC.

FINDINGS OF FACT

1. The veteran died in November 2000, the immediate cause of death was cardiopulmonary arrest secondary to sepsis, the interval between onset and death was "prob" secondary chronic pyelonephritis, the antecedent cause was diabetes

- 2 



mellitus type 2, the underlying causes were obstructive uropathy secondary to benign prostatic hypertrophy, pulmonary tuberculosis pneumonia class III and stress bleed.

2. At the time of his death, service connection was in effect for pulmonary tuberculosis.

3. Kidney and prostate disorders and diabetes mellitus type 2 were not shown in service or within the first post-service year, and have not been shown by competent evidence to be associated with the veteran's period of active duty service or any service-connected disability.

4. The veteran's death was not due to his service-connected pulmonary tuberculosis.

5. The veteran's only recognized period of service was beleaguered from December 1941 to May 1942, missing in May 1942, POW from May 1942 to January 1943 and Regular Philippine Army Service from August 1945 to February 1946.

CONCLUSIONS OF LAW

1. The veteran's death was not caused by, or substantially or materially contributed to by, a disability incurred in or aggravated by his active duty service. 38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2006).

2. The basic eligibility requirements for purposes of entitlement to VA nonservice-connected death pension benefits have not been met. 38 U.S.C.A. §§ 101, 107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.40, 3.41, 3.203 (2006).

- 3 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In an April 2001 VCAA letter, VA notified the appellant of the information and evidence needed to substantiate and complete her claim of entitlement to service connection for the cause of the veteran's death, including what part of that evidence she was to provide and what part V A would attempt tQ obtain for her. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The letter also generally advised the appellant to submit any additional information in support of her claim. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veteran Claims' decision in Pelegrini v. . Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits. In this case, the RO provided VCAA notice to the veteran prior to the July 2002 rating decision on appeal. Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; (3) a

- 4



connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. In the present appeal, regardless of whether the veteran was provided notice of the types of evidence necessary to establish disability rating or effective date for the issue on appeal, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby). Since the Board concludes below that there is a preponderance of the evidence against the appellant's claim, any questions as to the appropriate disability rating and effective date to be assigned are rendered moot.

It appears that the appellant has not been given proper VCAA notice regarding her non-service connected pension claim. However, Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim." Mason v. Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)). When the law and not the evidence is dispositive of the claim, VCAA is not applicable. See Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a federal statute that prohibited payment of interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002). As the law is dispositive regarding the veteran's non-service connected pension claim, VCAA is not applicable.

Service connection for the cause of the veteran's death.

The appellant is claiming entitlement to service connection for the cause of the veteran's death. 38 U.S.C.A. § 1310. The cause of a veteran's death will be

- 5 



considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a). This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a). For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto. 38 C.F.R. § 3.312(b). In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R.
§ 3.312(c)(1).

In the present case, the causes of the veteran's death were reported on the death certificate to be the following: the immediate cause of death was cardiopulmonary arrest secondary to sepsis, the interval between onset and death was "prob" secondary chronic pyelonephritis, the antecedent cause was diabetes mellitus type 2, the underlying causes were obstructive uropathy secondary to benign prostatic hypertrophy, pulmonary tuberculosis (PTB) pneumonia class III and stress bleed.

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.
38 C.F.R. § 3.303(b). Additionally, for veterans who have served 90 days or more

- 6 



of active service during a war period or after December 31, 1946, certain chronic disabilities, such as nephritis and diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

At the time the appellant filed her claim for entitlement to service connection for the cause of the veteran's death and at all times prior to October 7, 2004,38 C.F.R. §§ 3.307, 3.309, required that localized edema be present in captivity for a POW to be afforded a presumption of service incurrence for ischemic heart disease. See 38 C.F.R. § 3.307, 3.309 (2004).

Effective October 7, 2004, Congress amended 38 C.F.R. § 3.309 to include eliminating the requirement that the disease be present while in captivity for a former POW to be afforded a presumption of service incurrence for arteriosclerotic heart disease and hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia). See 69 Fed. Reg. 60089 (October 7, 2004).

With regard to former POWs, 38 C.F.R. § 3.309(c) provides: (1) If a veteran is a former prisoner of war, the following diseases shall be service connected if manifest to a degree of disability of 10 percent or more at any time after discharge or release from active military, naval, or air service even though there is no record of such disease during service, provided the rebuttable presumption provisions of § 3.307 are also satisfied. Psychosis. Any of the anxiety states. Dysthymic disorder (or depressive neurosis). Organic residuals of frostbite, if it is determined that the veteran was interned in climatic conditions consistent with the occurrence of frostbite. Post-traumatic osteoarthritis. Atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their

- 7 



complications (including myocardial infarction, congestive heart failure, arrhythmia). Stroke and its complications. (2) If the veteran: (i) Is a former prisoner of war and; (ii) Was interned or detained for not less than 30 days, the following diseases shall be service connected if manifest to a degree of 10 percent or more at any time after discharge or release from active military, naval, or air service even though there is no record of such disease during service, provided the rebuttable presumption provisions of § 3.307 are also satisfied. Avitaminosis. Beriberi (including beriberi heart disease). Chronic dysentery. Helminthiasis. Malnutrition (including optic atrophy associated with malnutrition). Pellagra. Any other nutritional deficiency. Irritable bowel syndrome. Peptic ulcer disease. Peripheral neuropathy except where directly related to infectious causes. Cirrhosis of the liver.

The appellant has argued that the veteran during his life time suffered from certain POW diseases. A December 1993 private medical record provided diagnoses to include osteoarthritis and arteriosclerotic heart disease. Nevertheless, the veteran was neither granted service connection for these or other POW diseases, nor were they listed as contributory causes on his death certificate.

A review of the record indicates that the veteran during his lifetime was granted service connection for PTB. Kidney and prostate disorders and diabetes mellitus type 2 were not shown in service or within the first post-service year, nor have these disorders been related to the veteran's service. The file includes several lung x-rays from 1992 to 2000. X-rays dated in February 1992, March 1993, September 1997 and July 1999 reported fibroproductive PTB. A November 2000 x-ray revealed chronic inflammatory process right upper lung field probably secondary PTB. The x-rays also showed atherosclerosis of the thoracic aorta.

There are 3 medical opinions of record discussing whether the veteran's service-connected PTB contributed to his death. A July 2002 VA opinion noted that the veteran's 1990s lung x-rays showed he had lesions confined to the right upper lung

- 8 



field, which were described as calcified/fibronodular/fibrolinear. The examiner explained the descriptions were indicative of inactivity of the said lesions. The examiner further noted that the veteran was admitted to the hospital on November 8, 2000, 2 days after his November 6, 2000, and it is not possible to have reactivation in 2 days time. The history showed a pulmonary problem, which is acute in onset (symptomatology in a week's time). The examiner indicated that this could be due to pulmonary congestion or bacterial pneumonia in the absence of fever and elevated white cell count. On the other hand, a February 2004 opinion was received from a private doctor who opined that the veteran's service-connected PTB contributed towards his death. This examiner asserted that the veteran irregularly took medication for his PTB and was never cured of the disease.

An independent medical expert opinion was dated and received in April 2007. The examiner opined that it seems very unlikely that the veteran had active tuberculosis that contributed to his death. While he agreed that it is possible for inactive tuberculosis to reactivate, there is no evidence that it did so in the veteran's case. It is noteworthy that the examiner found the veteran's 1990s chest x-rays not to be indicative of active tuberculosis. The chest radiograph on November 6, 2000, does not support the idea that tuberculosis was a significant problem at the time of the veteran's death, nor did it suggest reactivation of tuberculosis. The examiner concluded that it is very unlikely that the veteran's service-connected PTB contributed to his death.

The Board acknowledges the February 2004 private opinion finding that the veteran's service-connected PTB contributed towards his death. Nevertheless, this opinion is outweighted by the July 2002 VA opinion and April 2004 independent medical expert opinion finding that the veteran's service-connected PTB was inactive in the 1990s and 2000 and did not contribute to his demise. The Board attaches significant probative value to these opinions, as they are well reasoned, detailed, consistent with other evidence or record, and included review of the claims file. As the more probative medical evidence establishes that the veteran's service

- 9 



connected PTB did not cause, or substantially or materially contribute to his death, the claim of service connection for the cause of the veteran's death must be denied.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Entitlement to nonservice-connected death pension benefits

VA law provides that nonservice-connected death pension benefits shall be paid to the surviving spouse of a veteran of a period of war who meets established service requirements. 38 U.S.C.A. § 1541. Service prior to July 1, 1946 in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including recognized guerilla service) is qualifying service for compensation, dependency, indemnity compensation, and burial allowance. However, it is not qualifying service for nonservice- connected death pension benefits to a deceased veteran's spouse. 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.

The United States Court of Appeals for Veterans Claims has held that the Secretary has lawfully promulgated regulations making service department findings "binding on the VA for purposes of establishing service in the U.S. Armed Forces." Duro v. Derwinsld, 2 Vet. App. 530, 532 (1992).

As noted in the introduction, service department records show that the appellant's spouse was beleaguered from December 1941 to May 1942, was missing in May 1942, was a Prisoner of War (POW) from May 1942 to January 1943 and had Regular Philippine Army Service from August 1945 to February 1946. The provisions discussed above clearly preclude the granting of benefits for nonservice-connected pension for individuals who had such service. Thus the appellant is not

- 10 



eligible for VA nonservice-connected death pension benefits because the veteran did not have the requisite service for such benefits. Where a claim is for a benefit not provided by law, it is properly denied. See Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Entitlement to service connection for the cause of the veteran's death is denied. Entitlement to nonservice-connected death pension benefits is denied. To this extent the appeal is denied.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3326(a). The veteran did have pending claims at the time of his death. It is not clear from the record that the appellant has been properly furnished notice of VCAA regarding her accrued benefits claim, consisting of service connection for ischemic heart disease and special monthly compensation based on the need for regular aid and attendance or being housebound. The United States Court of Appeals for Veterans Claims has made it clear that failure to adequately show compliance with VCAA notice requirements is remandable error. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 Vet. App. 195, 202 (2003).

The Board further notes that during the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006),

- 11 



which held that the Veterans Claims Assistance Act (VCAA) notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. As these questions are involved in the present appeal and the issue is being remanded, the veteran should be informed as to the type of evidence that is needed to establish both disability ratings and effective dates.

Accordingly, the case is REMANDED for the following actions:

The RO should review the record and take necessary action to ensure compliance with all VCAA notice and assistance requirements. The RO should ensure that the appellant is furnished proper notice in compliance with 38 C.F.R. § 3.159(b)(1), including notice of (a) the information and evidence not of record that is necessary to substantiate her service connection claim for ischemic heart disease and special monthly compensation based on the need for regular aid and attendance or being housebound, both for accrued benefits purposes, (b) the information and evidence that VA will seek to provide, (c) the information and evidence that the appellant is expected to provide, and (d) any pertinent evidence in her possession. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159. The letter should also advise the appellant of the evidence necessary to establish disability ratings and effective dates, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

- 12 



The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

- 13 



